By the Court,
Brown J.:
In this case charge is made for issuing twelve subpoenas- at twenty-five cents each, when only six witnesses were sworn. Strictly no charge could he allowed for more than one subpoena without some showing that the names of all the witnesses could not be conveniently inserted in one writ, but I understand the practice has obtained with the County Auditors and with my predecessors of the allowing a subpoena to each witness, and I have hitherto conformed to that practice, although with great reluctance. But I would certainly in no case allow for a greater number of subpoenas than of witnesses sworn, and hence there must be a deduction of $1.50 upon this item.
There is also a charge of sixty cents for swearing witnesses, when the statute is peremptory that not more than fifty cents can be charged in any one case. (2 Comp. Laws, Sec. 5,648.)
A charge of seventy-eight cents for taking testimony must also be disallowed. Under Sec. 6,090, fees can be allowed for reducing testimony to writing only in cases of apprehended homicide. The account is allowed at $29.24.
The other accounts presented by Dr. Schulte are subject to the same disallowances and are also suspended *60until the necessity for post mortem, examination is shown in each case.
(Sep. 9, 1868.)